654 S.E.2d 246 (2007)
In the Matter of A.L.P., Minor Child.
Appealed by Father.
No. 214P07.
Supreme Court of North Carolina.
November 8, 2007.
Richard E. Jester, for Father.
Paul W. Freeman, Wilkesboro, for Wilkes County DSS.

ORDER
Upon consideration of the petition filed on the 7th day of May 2007 by Respondent (Father) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*247 "Denied by order of the Court in conference, this the 8th day of November 2007."